Exhibit 10.2

[g260241mm01i001.jpg]

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

dated December 18, 2006

among

HELMERICH & PAYNE INTERNATIONAL DRILLING CO.

HELMERICH & PAYNE, INC.

and

BANK OF OKLAHOMA, NATIONAL ASSOCIATION


--------------------------------------------------------------------------------




FIRST AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into effective as of December 18, 2006 (the “Effective Date”) by and
among HELMERICH & PAYNE INTERNATIONAL DRILLING CO., a Delaware corporation (the
“Borrower”), HELMERICH & PAYNE, INC., a Delaware corporation (the “Parent”), and
BANK OF OKLAHOMA, NATIONAL ASSOCIATION, (the “Lender”), with reference to the
following:

A.            The Borrower, the Parent, the Lender (as lender and administrative
agent) are parties to that certain Credit Agreement dated July 16, 2002, as
amended by (i) that certain First Amendment to Credit Agreement dated July 15,
2003, (ii) that certain Second Amendment to Credit Agreement dated May 4, 2004,
(iii) that certain Third Amendment to Credit Agreement dated as of July 13,
2004, (iv) that certain Fourth Amendment to Credit Agreement dated as of July
12, 2005, (v) that certain Fifth Amendment to Credit Agreement dated as of July
11, 2006, and (vi) that certain Letter Agreement dated as of November 16, 2006
(as amended, the “Existing Credit Agreement”), pursuant to which the Lender
established the “Facility” in favor of the Borrower.

B.            Contemporaneously with the execution of this Agreement, the
Borrower and the Parent are entering into that certain Credit Agreement dated
December 18, 2006 with Wells Fargo Bank, National Association, as administrative
agent, issuing lender and swingline lender, and the lenders described therein,
pursuant to which a new $400,000,000 Senior Unsecured Revolving Credit Facility
(the “Senior Credit Facility”) has been established in favor of the Borrower.

C.            In connection with the establishment of the Senior Credit
Facility, the Borrower has requested that the Lender (i) reduce the amount
available under the “Facility” from $50,000,000 to $5,000,000 as well as the
sub-limits relating thereto for the “Commitments,” (ii) amend the maturity dates
of the Facility, and (iii) modify the Existing Credit Agreement in certain other
respects.

D.            The Lender is willing to reduce the amount available under the
“Facility” and the “Commitments,” amend the maturity dates of the Facility, and
modify the Existing Credit Agreement in certain other respects, subject to the
terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


--------------------------------------------------------------------------------




ARTICLE I


DEFINITIONS


1.1           DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE
THE MEANINGS SPECIFIED BELOW, UNLESS THE CONTEXT OTHERWISE REQUIRES:

“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding five
percent (5%) or more of the Capital Stock in such Person.  For purposes of this
definition, “control” means when used with respect to any Person, the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” (and such terms as “herein,” “hereof,” “hereto,” “hereby,”
“hereunder” and the like) means and refers to this Credit Agreement, together
with all exhibits and schedules attached hereto, as it may be amended, modified,
restated or supplemented from time to time.

“Bankruptcy Code” means the United States Bankruptcy Code (Title 11 of the
United States Code), as amended, modified, succeeded or replaced from time to
time.

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under the Bankruptcy Code or any
other applicable insolvency or other similar Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its Property
or ordering the winding up or liquidation of its affairs; or (ii) there shall be
commenced against such Person an involuntary case under the Bankruptcy Code or
any other applicable insolvency or other similar Law now or hereafter in effect,
or any case, proceeding or other action for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or for the winding up or
liquidation of its affairs, and such involuntary case or other case, proceeding
or other action shall remain undismissed, undischarged or unbonded for a period
of 90 consecutive days; or (iii) such Person shall commence a voluntary case
under the Bankruptcy Code or any other applicable insolvency or other similar
Law now or hereafter in effect, or consent to the entry of an order for relief
in an involuntary case under any such law, or consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its Property or make any general assignment for the benefit of creditors; or
(iv) such Person shall be unable to pay or shall fail to pay, or shall admit in
writing its inability to pay, its debts generally as they become due.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Tulsa, Oklahoma, are authorized or required by law to be
closed.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of a partnership, partnership interests (whether general or limited),
(iii) in the case of a limited


--------------------------------------------------------------------------------




liability company, membership interests, (iv) in the case of an association or
other business entity, shares, interests, participations, rights or other
equivalents (however designated) of capital stock, and (v) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

“Charter Documents” means, with respect to any Credit Party, its Articles or
Certificate of Incorporation, Articles of Organization or other similar
publicly-filed organizational documents, and its bylaws, partnership agreement,
operating agreement and other similar internal governance documents, as the same
may be amended or modified from time to time (subject to the terms of this
Agreement).

“Commitment Period” means the period from and including the Effective Date to
but not including the earlier of (i) the Revolving Commitment Termination Date,
or (ii) the date on which the Revolving Commitments terminate in accordance with
the provisions of this Agreement.

“Commitments” means any of the Revolving Commitment or the LOC Commitment.

“Committed Amount” means any of the Revolving Committed Amount or the LOC
Committed Amount, as applicable.

“Consolidated Group” means the Parent and its Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any security
issued or guaranteed by such Person or of any material agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Credit Documents” means a collective reference to this Agreement, the Note, the
Subsidiary Guaranty, the LOC Documents, and all other related agreements and
documents issued or delivered hereunder or thereunder or pursuant hereto or
thereto (in each case as the same may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time), and “Credit
Document” means any one of them.

“Credit Parties” means, collectively, the Borrower and the Parent, and “Credit
Party” means any one of them.

“Default” means any event, act or circumstance which, with the giving of notice
or the lapse of time, or both, would constitute an Event of Default.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time.

“Event of Default” has the meaning assigned to such term in Section 9.1.


--------------------------------------------------------------------------------




“Extension of Credit” means, as to the Lender, the making of a Loan or the
issuance or extension of a Letter of Credit.

“Facility” means the credit facility established by the Lender under Article II.

“Fees” means all fees payable pursuant to Section 3.2.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.

“Interest Payment Date” means the last day of each March, June, September and
December, beginning December 31, 2006, and the Revolving Commitment Termination
Date, as applicable.

“Letter of Credit” means any standby letter of credit issued by the Lender for
the account of the Borrower in accordance with the terms of Section 2.1(b),
including the  outstanding Letters of Credit listed on Schedule 2.1(b) attached
hereto.

“Letter of Credit Fee” has the meaning assigned to such term in Section 3.2(a).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or other similar
recording or notice statute, and any lease in the nature thereof).

“Loan” or “Loans” means the Revolving Loans to be made pursuant to Section
2.1(a).

“LOC Commitment” means the commitment of the Lender to issue Letters of Credit
in an aggregate face amount at any time outstanding (together with the amounts
of any unreimbursed drawings thereon) of up to the LOC Committed Amount.

“LOC Committed Amount” means the sum of $5,000,000.

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for the rights and obligations of the parties
concerned or at risk.


--------------------------------------------------------------------------------




“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Lender but not theretofore
reimbursed.

“Material Adverse Effect” means a material adverse effect on or material
impairment of (i) the validity or enforceability of any Credit Document or the
rights, benefits or remedies of the Lender under any Credit Document, (ii) the
condition (financial or otherwise), operations, business, assets, liabilities or
prospects of the Consolidated Group taken as a whole, or (iii) the ability of
the Credit Parties to perform or fulfill their obligations under the Credit
Documents.

“Note” means the promissory note of the Borrower in favor of the Lender
evidencing the Loans, in substantially the form attached as Exhibit “A”, as such
promissory note may be amended, modified, supplemented, extended, renewed or
replaced from time to time.

“Notice of Borrowing” means a written request for a borrowing, in substantially
the form of Exhibit “B.”

“Notice of Request for Letter of Credit” means a written request for the
issuance or extension of a Letter of Credit, in substantially the form of
Exhibit “C.”

“Obligations” means, collectively, the Revolving Loans and the LOC Obligations,
including principal, interest, fees, indemnities and other amounts payable under
the Credit Documents, and whether or not allowed as a claim in any bankruptcy
proceeding.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any member of the
Consolidated Group or any ERISA Affiliate is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.

“Prime Rate” means the index or reference rate of interest from time to time
announced by BOK Financial Corporation (the parent company of the Lender), in
its sole discretion, as the “BOKF National Prime Rate,” adjusted as of the
effective date of any change therein.  The Prime Rate is not necessarily the
lowest rate charged by the Lender on its loans and is set by BOKF Financial
Corporation in its sole discretion.  If the Prime Rate becomes unavailable prior
to the maturity of the Loan, the Lender may designate a substitute index rate
after notifying the Borrower.

“Property” means any kind of property or asset, whether real, personal or mixed
and whether tangible or intangible, including any interest therein.


--------------------------------------------------------------------------------




“Requirement of Law” means, as to any Person, any requirement or provision of
the Charter Documents of such Person, or of any law, statute, rule, regulation,
code or ordinance, or of any order, decree, judgment, injunction or other
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material Properties is subject.

“Revolving Committed Amount” means the sum of $5,000,000.00.

“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans in an aggregate principal amount at any time outstanding of up to the
Revolving Committed Amount.

“Revolving Commitment Termination Date” means the date which is 364 days
following the Effective Date.

“Revolving Loans” has the meaning assigned to such term in Section 2.1(a).

“Revolving Obligations” means, collectively, the Revolving Loans and the LOC
Obligations.

“SEC” means the Securities and Exchange Commission, or any agency which succeeds
to its functions.

“Senior Credit Facility Loan Agreement” means that certain Credit Agreement
dated December 18, 2006, by and among the Borrower, the Parent, Wells Fargo
Bank, National Association, as Administrative Agent, Issuing Lender and
Swingline Lender, and the lenders party thereto, as the same may be amended,
modified or supplemented from time to time.

“Subsidiary” means, as to any Person at any time, (i) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at such time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at such time owned by such Person directly or indirectly
through Subsidiaries, and (ii) any partnership, association, joint venture or
other entity of which such Person directly or indirectly through Subsidiaries
owns at such time more than 50% of the Capital Stock; provided that no Plan
shall be considered to be a Subsidiary of the Parent or the Borrower.

1.2           Construction and Interpretation. For purposes of this Agreement,
the following rules of construction shall apply, unless elsewhere specifically
indicated to the contrary: (i) all terms defined herein in the singular shall
include the plural, as the context requires, and vice-versa; (ii) pronouns
stated in the neuter gender shall include the masculine, the feminine and the
neuter genders; (iii) for purposes of the computation of periods of time
hereunder, the word “from” means “from and including” and the words “to” and
“until” each mean “to but excluding”; (iv) the term “or” is not exclusive; (v)
the term “including” (or any form thereof) shall not be limiting or exclusive;
(vi) references to article and sections are references to the respective
articles


--------------------------------------------------------------------------------




and sections of this Agreement, and references to exhibits and schedules are
references to the exhibits and schedules attached to this Agreement; (vii) all
references to this Agreement or any of the other Credit Documents shall include
any and all modifications, amendments or supplements hereto or thereto and any
and all renewals and extensions hereof or thereof; and (viii) references to
specific provisions or sections of statutes and other laws (such as the
Bankruptcy Code, ERISA and the IRC) shall be construed also to refer to any
successor provisions or sections.

1.3           Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms used herein shall be interpreted, and any financial
statements and certificates and reports as to financial matters required to be
delivered to the Lender hereunder shall be prepared, in accordance with GAAP
applied on a consistent basis.


ARTICLE II


TERMS OF THE CREDIT FACILITY


2.1           COMMITMENTS.

(a)           Revolving Commitment.  During the Commitment Period, and subject
to the terms and conditions of this Agreement, the Lender agrees to make
revolving loans (the “Revolving Loans”) to the Borrower from time to time in
amounts not to exceed $5,000,000. At no time shall the aggregate principal
amount of Revolving Loans outstanding hereunder, together with all other
Revolving Obligations then outstanding, exceed $5,000,000. The Revolving Loans
may be repaid and reborrowed in accordance with the provisions hereof. The
Revolving Commitment of the Lender shall expire on the Revolving Commitment
Termination Date.


(B)           EXISTING LETTERS OF CREDIT SUBLIMIT COMMITMENT. DURING THE
COMMITMENT PERIOD, AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
THE LOC DOCUMENTS, IF ANY, THE LENDER AGREES TO CONTINUE THE OUTSTANDING LETTERS
OF CREDIT SET FORTH ON SCHEDULE 2.1(B) ATTACHED HERETO; PROVIDED THAT THE
AGGREGATE AMOUNT OF LOC OBLIGATIONS SHALL NOT AT ANY TIME EXCEED THE LOC
COMMITTED AMOUNT. ON AND AFTER THE EFFECTIVE DATE, THE RENEWAL OR EXTENSION OF
ANY OUTSTANDING LETTER OF CREDIT SHALL BE MADE UNDER THE SENIOR CREDIT
FACILITY.  ACCORDINGLY, NO NEW LETTERS OF CREDIT WILL BE ISSUED AND NO RENEWALS
OR EXTENSIONS SHALL BE MADE HEREUNDER FOR OUTSTANDING LETTERS OF CREDIT.


2.2           METHOD OF BORROWING; USE OF PROCEEDS.


(A)           NOTICE OF BORROWING.  THE BORROWER SHALL REQUEST A REVOLVING LOAN
BY DELIVERING A WRITTEN NOTICE OF BORROWING (OR BY GIVING TELEPHONIC NOTICE
PROMPTLY CONFIRMED BY A NOTICE OF BORROWING IN WRITING) TO THE LENDER NOT LATER
THAN 11:00 A.M. (TULSA, OKLAHOMA TIME) ON THE BUSINESS DAY PRIOR TO THE DATE OF
THE REQUESTED BORROWING. EACH NOTICE OF BORROWING SHALL BE IRREVOCABLE AND SHALL
SPECIFY (A) THAT A REVOLVING LOAN IS REQUESTED, (B) THE DATE OF THE REQUESTED
BORROWING (WHICH SHALL BE A BUSINESS DAY), AND (C) THE AGGREGATE PRINCIPAL
AMOUNT TO BE BORROWED.


--------------------------------------------------------------------------------





(B)           MINIMUM AMOUNTS. EACH REQUEST FOR A REVOLVING LOAN (OTHER THAN A
DEEMED REQUEST UNDER SECTION 2.4(A)) SHALL BE IN THE MINIMUM PRINCIPAL AMOUNT OF
$5,000 (OR THE REMAINING REVOLVING COMMITTED AMOUNT, IF LESS THAN $5,000), OR IN
AN INTEGRAL MULTIPLE OF $5,000 IN EXCESS THEREOF.


(C)           USE OF PROCEEDS. PROCEEDS OF THE REVOLVING LOANS SHALL BE USED BY
THE BORROWER FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES OF THE
CONSOLIDATED GROUP, INCLUDING CAPITAL EXPENDITURES.


2.3           NOTE. THE LOANS FROM TIME TO TIME OUTSTANDING SHALL BE EVIDENCED
BY THE NOTE, WHICH SHALL BE MADE, EXECUTED AND DELIVERED BY THE BORROWER PAYABLE
TO THE ORDER OF THE LENDER ON OR BEFORE THE EFFECTIVE DATE.


2.4           ADDITIONAL PROVISIONS RELATING TO LETTERS OF CREDIT.

(a)           Reimbursement.  In the event of any drawing under any Letter of
Credit, the Lender will promptly notify the Borrower. Unless the Borrower shall
immediately notify the Lender that the Borrower intends to otherwise reimburse
the Lender for such drawing, the Borrower shall be deemed to have requested that
the Lender make a Revolving Loan in the amount of the drawing, the proceeds of
which will be used to satisfy the related reimbursement obligations. The
Borrower promises to reimburse the Lender on the day of drawing under any Letter
of Credit (either with the proceeds of a Loan obtained hereunder or otherwise)
in same day funds. If the Borrower shall fail to reimburse the Lender as
provided hereinabove, the unreimbursed amount of such drawing shall bear
interest at a per annum rate equal to the Prime Rate minus 1.75% (175 basis
points). The Borrower’s reimbursement obligations hereunder shall be absolute
and unconditional under all circumstances irrespective of any rights of setoff,
counterclaim or defense to payment the Borrower may claim or have against the
Lender, the beneficiary of the Letter of Credit drawn upon or any other Person,
including any defense based on any failure of the Borrower to receive
consideration or the legality, validity, regularity or unenforceability of the
Letter of Credit.


(B)           TERMS OF LETTERS OF CREDIT. NOTWITHSTANDING ANY STATEMENT IN AN
OUTSTANDING LETTER OF CREDIT THAT SUCH LETTER OF CREDIT WAS ISSUED FOR THE
ACCOUNT OF A CREDIT PARTY, THE BORROWER SHALL BE THE ACTUAL ACCOUNT PARTY FOR
ALL PURPOSES OF THIS AGREEMENT FOR SUCH LETTER OF CREDIT AND SUCH STATEMENT
SHALL NOT AFFECT THE BORROWER’S REIMBURSEMENT OBLIGATIONS HEREUNDER WITH RESPECT
TO SUCH LETTER OF CREDIT. ANY LETTERS OF CREDIT MAY BE SUBJECT TO THE UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, AS PUBLISHED AS OF THE DATE OF
ISSUE BY THE INTERNATIONAL CHAMBER OF COMMERCE.


(C)           INDEMNIFICATION; NATURE OF LENDER’S DUTIES. IN ADDITION TO ITS
OTHER OBLIGATIONS UNDER THIS SECTION 2.4, THE BORROWER HEREBY AGREES TO PROTECT,
INDEMNIFY, PAY AND SAVE THE LENDER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, LIABILITIES, DAMAGES, LOSSES, COSTS, CHARGES AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) THAT THE LENDER MAY INCUR OR BE SUBJECT TO AS A
CONSEQUENCE, DIRECT OR INDIRECT, OF (A) THE


--------------------------------------------------------------------------------





ISSUANCE OF ANY LETTER OF CREDIT OR (B) THE FAILURE OF THE LENDER TO HONOR A
DRAWING UNDER A LETTER OF CREDIT AS A RESULT OF ANY ACT OR OMISSION, WHETHER
RIGHTFUL OR WRONGFUL, OF ANY GOVERNMENTAL AUTHORITY (ALL SUCH ACTS OR OMISSIONS,
HEREIN CALLED “GOVERNMENT ACTS”). AS BETWEEN THE BORROWER AND THE LENDER, THE
BORROWER SHALL ASSUME ALL RISKS OF THE ACTS, OMISSIONS OR MISUSE OF ANY LETTER
OF CREDIT BY THE BENEFICIARY THEREOF.  THE LENDER SHALL NOT BE RESPONSIBLE: (A)
FOR THE FORM, VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECT OF
ANY DOCUMENT SUBMITTED BY ANY PARTY IN CONNECTION WITH THE APPLICATION FOR AND
ISSUANCE OF ANY LETTER OF CREDIT, EVEN IF IT SHOULD IN FACT PROVE TO BE IN ANY
OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE, FRAUDULENT OR FORGED; (B) FOR
THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR
PURPORTING TO TRANSFER OR ASSIGN ANY LETTER OF CREDIT OR THE RIGHTS OR BENEFITS
THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, THAT MAY PROVE TO BE
INVALID OR INEFFECTIVE FOR ANY REASON; (C) FOR ERRORS, OMISSIONS, INTERRUPTIONS
OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY MESSAGES, BY MAIL, CABLE,
TELEGRAPH, TELEX OR OTHERWISE, WHETHER OR NOT THEY BE IN CIPHER; (D) FOR ANY
LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER
TO MAKE A DRAWING UNDER A LETTER OF CREDIT OR OF THE PROCEEDS THEREOF; AND (E)
FOR ANY CONSEQUENCES ARISING FROM CAUSES BEYOND THE CONTROL OF THE LENDER,
INCLUDING ANY GOVERNMENT ACTS. NONE OF THE ABOVE SHALL AFFECT, IMPAIR, OR
PREVENT THE VESTING OF THE LENDER’S RIGHTS OR POWERS HEREUNDER. IN FURTHERANCE
AND EXTENSION AND NOT IN LIMITATION OF THE SPECIFIC PROVISIONS SET FORTH IN THIS
SUBSECTION (C), ANY ACTION TAKEN OR OMITTED BY THE LENDER, UNDER OR IN
CONNECTION WITH ANY LETTER OF CREDIT OR THE RELATED CERTIFICATES, IF TAKEN OR
OMITTED IN GOOD FAITH, SHALL NOT PUT THE LENDER UNDER ANY RESULTING LIABILITY TO
THE BORROWER OR ANY OTHER CREDIT PARTY.  IT IS THE INTENTION OF THE PARTIES THAT
THIS AGREEMENT SHALL BE CONSTRUED AND APPLIED TO PROTECT AND INDEMNIFY THE
LENDER AGAINST ANY AND ALL RISKS INVOLVED IN THE ISSUANCE OF THE LETTERS OF
CREDIT, ALL OF WHICH RISKS ARE HEREBY ASSUMED BY THE BORROWER, INCLUDING ANY AND
ALL GOVERNMENT ACTS. THE LENDER SHALL NOT, IN ANY WAY, BE LIABLE FOR ANY FAILURE
BY THE LENDER OR ANYONE ELSE TO PAY ANY DRAWING UNDER ANY LETTER OF CREDIT AS A
RESULT OF ANY GOVERNMENT ACTS OR ANY OTHER CAUSE BEYOND THE CONTROL OF THE
LENDER. NOTHING IN THIS SUBSECTION (C) IS INTENDED TO LIMIT THE REIMBURSEMENT
OBLIGATIONS OF THE BORROWER CONTAINED IN SUBSECTION (A) ABOVE. THE OBLIGATIONS
OF THE BORROWER UNDER THIS SUBSECTION (C) SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT. NO ACT OR OMISSIONS OF ANY CURRENT OR PRIOR BENEFICIARY OF A LETTER
OF CREDIT SHALL IN ANY WAY AFFECT OR IMPAIR THE RIGHTS OF THE LENDER TO ENFORCE
ANY RIGHT, POWER OR BENEFIT UNDER THIS AGREEMENT. NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS SUBSECTION (E), THE BORROWER SHALL HAVE NO
OBLIGATION TO INDEMNIFY THE LENDER IN RESPECT OF ANY LIABILITY INCURRED BY THE
LENDER (A) ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
LENDER, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION, OR (B) CAUSED BY THE
LENDER’S FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER PRESENTATION TO IT OF A
REQUEST STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF SUCH LETTER OF
CREDIT, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION, UNLESS SUCH PAYMENT
IS PROHIBITED BY ANY LAW, REGULATION, COURT ORDER OR DECREE.


(D)           CONFLICT WITH LOC DOCUMENTS.  SOLELY AS AMONG THE PARTIES HERETO,
IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND ANY LOC DOCUMENT
(INCLUDING ANY LETTER OF CREDIT APPLICATION), THIS AGREEMENT SHALL CONTROL.


--------------------------------------------------------------------------------





2.5           RECORDS OF LOANS. THE LENDER’S RECORDS SHALL BE PRIMA FACIE
EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN
RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF THE LENDER TO MAINTAIN ANY SUCH
RECORDS, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF
THE BORROWER TO REPAY THE LOANS AND OTHER OBLIGATIONS OWING TO THE LENDER.

ARTICLE III

INTEREST, FEES AND REPAYMENT


3.1           INTEREST.


(A)           INTEREST RATE.  THE LOANS HEREUNDER SHALL BEAR INTEREST AT A PER
ANNUM RATE, PAYABLE IN ARREARS ON EACH APPLICABLE INTEREST PAYMENT DATE (OR AT
SUCH OTHER TIMES AS MAY BE SPECIFIED HEREIN), EQUAL TO THE SUM OF THE PRIME RATE
MINUS 1.75% (175 BASIS POINTS).

(b)           Default Rate. Upon the occurrence and during the continuation of
any Event of Default, the principal of and, to the extent permitted by law,
interest on the Loans and any other amounts owing hereunder or under the other
Credit Documents shall bear interest, payable on demand, at a per annum rate 2%
greater than the rate which would otherwise be applicable (or if no rate is
applicable, whether in respect of interest, fees or other amounts, then the
Prime Rate plus 0.25%).


3.2           LETTER OF CREDIT FEES.


(I)            LETTER OF CREDIT FEE. IN CONSIDERATION OF THE ISSUANCE OF EACH
LETTER OF CREDIT HEREUNDER, THE BORROWER PROMISES TO PAY TO THE LENDER A FEE
(THE “LETTER OF CREDIT FEE”) ON THE ACTUAL DAILY MAXIMUM AMOUNT AVAILABLE TO BE
DRAWN UNDER EACH OUTSTANDING LETTER OF CREDIT FROM THE DATE OF ITS ISSUANCE TO
THE DATE OF ITS STATED EXPIRATION, COMPUTED AT A PER ANNUM RATE FOR EACH DAY
EQUAL TO 0.35% (35 BASIS POINTS). THE LETTER OF CREDIT FEE SHALL BE PAYABLE IN
ADVANCE UPON THE ISSUANCE OF EACH LETTER OF CREDIT; PROVIDED, HOWEVER, THAT IF
ANY LETTER OF CREDIT HAS A STATED EXPIRATION OF MORE THAN ONE YEAR FROM THE DATE
OF ISSUANCE (OR PROVIDES FOR AUTOMATIC RENEWALS BEYOND A PERIOD OF ONE YEAR FROM
THE DATE OF ISSUANCE), THE LETTER OF FEE SHALL BE PAYABLE IN ADVANCE UPON
ISSUANCE FOR THE FIRST YEAR AND ON EACH ANNIVERSARY DATE FOR EACH SUBSEQUENT
YEAR THEREAFTER.

(II)           ADDITIONAL FEES. IN ADDITION TO THE LETTER OF CREDIT FEE PAYABLE
PURSUANT TO CLAUSE (I) ABOVE, THE BORROWER PROMISES TO PAY TO THE LENDER THE
CUSTOMARY CHARGES FROM TIME TO TIME OF THE LENDER WITH RESPECT TO THE ISSUANCE,
AMENDMENT, TRANSFER, ADMINISTRATION, CANCELLATION AND CONVERSION OF, AND
DRAWINGS UNDER, EACH LETTER OF CREDIT.

(iii)          Default Fee. Upon the occurrence and during the continuation of
any Event of Default, the Letter of Credit Fee shall accrue at a per annum rate
2% greater than the rate which would otherwise be applicable.


--------------------------------------------------------------------------------





3.3           PREPAYMENTS. THE LOANS MAY BE REPAID IN WHOLE OR IN PART WITHOUT
PREMIUM OR PENALTY AND PARTIAL PREPAYMENTS SHALL BE MINIMUM PRINCIPAL AMOUNTS OF
$5,000, AND IN INTEGRAL MULTIPLES OF $5,000 IN EXCESS THEREOF. AMOUNTS PREPAID
ON THE REVOLVING OBLIGATIONS MAY, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, BE
REBORROWED.

3.4           Maturity.  The principal balance of all outstanding Revolving
Loans shall be due and payable in full in the Revolving Commitment Termination
Date.

3.5           PAYMENTS. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL
PAYMENTS HEREUNDER SHALL BE MADE TO THE LENDER, AT THE ADDRESS SPECIFIED IN
SECTION 12.1, IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF,
DEDUCTION, COUNTERCLAIM OR WITHHOLDING OF ANY KIND, NOT LATER THAN 11:00 A.M.
(TULSA, OKLAHOMA TIME) ON THE DATE WHEN DUE. PAYMENTS RECEIVED AFTER SUCH TIME
SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY.  THE
LENDER MAY (BUT SHALL NOT BE OBLIGATED TO) DEBIT THE AMOUNT OF ANY SUCH PAYMENT
WHICH IS NOT MADE BY SUCH TIME TO ANY ORDINARY DEPOSIT ACCOUNT OF THE BORROWER
MAINTAINED WITH THE LENDER (WITH NOTICE TO THE BORROWER). THE BORROWER SHALL, AT
THE TIME IT MAKES ANY PAYMENT UNDER THIS AGREEMENT, SPECIFY TO THE LENDER THE
LOANS, LOC OBLIGATIONS, FEES, INTEREST OR OTHER AMOUNTS PAYABLE BY THE BORROWER
HEREUNDER TO WHICH SUCH PAYMENT IS TO BE APPLIED (AND IN THE EVENT THAT IT FAILS
SO TO SPECIFY, OR IF SUCH APPLICATION WOULD BE INCONSISTENT WITH THE TERMS
HEREOF, THE LENDER SHALL DISTRIBUTE SUCH PAYMENT IN SUCH MANNER AS THE LENDER
MAY DETERMINE TO BE APPROPRIATE IN RESPECT OF OBLIGATIONS OWING BY THE BORROWER
HEREUNDER).  WHENEVER ANY PAYMENT HEREUNDER SHALL BE STATED TO BE DUE ON A DAY
WHICH IS NOT A BUSINESS DAY, THE DUE DATE THEREOF SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY (SUBJECT TO ACCRUAL OF INTEREST AND FEES FOR THE PERIOD
OF SUCH EXTENSION).


3.6           COMPUTATIONS OF INTEREST AND FEES. EXCEPT AS EXPRESSLY PROVIDED
OTHERWISE HEREIN, ALL COMPUTATIONS OF INTEREST AND FEES SHALL BE MADE ON THE
BASIS OF ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS. INTEREST SHALL
ACCRUE FROM AND INCLUDE THE DATE OF BORROWING, BUT EXCLUDE THE DATE OF PAYMENT.

3.7           Maximum Lawful Interest Rate.  It is not the intention of the
Lender or the Borrower to violate the laws of any applicable jurisdiction
relating to usury or other restrictions on the maximum lawful interest rate. The
Credit Documents and all other agreements between the Borrower and the Lender,
whether now existing or hereafter arising and whether written or oral, are
hereby limited so that in no event shall the interest paid or agreed to be paid
to the Lender for the use, forbearance or detention of money loaned, or for the
payment or performance of any covenant or obligation contained herein or in any
other Credit Document, exceed the maximum amount permissible under applicable
law. If from any circumstances whatsoever fulfillment of any provision hereof or
of any other Credit Document, at the time the performance of such provision
shall be due, shall involve transcending the limit of validity prescribed by
law, then, ipso facto, the obligation to be fulfilled shall be reduced to the
limit of such validity. If from any such circumstances the Lender should ever
receive anything of value deemed interest under applicable law which would
exceed interest at the highest lawful rate, such excessive interest shall be
applied to the reduction of the principal amount owing hereunder, and not to the
payment of interest, or if such excessive interest exceeds any unpaid balance of
principal, such excess shall be


--------------------------------------------------------------------------------




refunded to the Borrower. All sums paid or agreed to be paid to the Lender for
the use, forbearance or detention of monies advances under the Facility shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full term of the Obligations until payment in full so that
the rate of interest on account of the Obligations is uniform throughout the
term thereof. This Section 3.6 shall control every other provision of the Credit
Documents and all other agreements between the Lender and the Borrower
contemplated thereby.

ARTICLE IV

[INTENTIONALLY OMITTED]

ARTICLE V

CLOSING; CONDITIONS PRECEDENT

5.1           Conditions to Effective Date. The obligation of the Lender to
continue the Facility is subject to the Borrower’s satisfaction of the following
conditions precedent at or as of the Effective Date (in each case in form and
substance acceptable to the Lender, unless otherwise specified):

(a)           Executed Credit Documents. Receipt by the Lender of the Credit
Documents, including this Agreement and the Note, each duly executed by an
appropriate officer of each of the parties thereto.

(b)           Financial Information. Receipt by the Lender of such financial
information regarding the Borrower and the Consolidated Group as may be
requested by, and in each case in form and substance satisfactory to, the
Lender, and receipt by the “Administrative Agent” under the Senior Credit
Facility Loan Agreement of any of the information otherwise required to be
delivered pursuant thereto.

(c)           Corporate Documents. Receipt by the “Administrative Agent” under
the Senior Credit Facility Loan Agreement of copies of any Charter Documents,
bylaws, resolutions, certificates of good standing (as to existence or its
equivalent) and incumbency certificates required of any of the Credit Parties
pursuant to the Senior Credit Facility Loan Agreement.

(d)           Certificate of Chief Financial Officer.  A certificate, signed by
the chief financial officer of the Parent, stating that, as of the Effective
Date and to the best of such officer’s knowledge, (i) no Default or Event of
Default has occurred and is continuing, (ii) the representations and warranties
made by the Borrower and the Parent in the Senior Credit Facility Loan Agreement
are true and correct, and (iii) September 30, 2006, there has been no
circumstance, development or event which has had or could reasonably be expected
to have a Material Adverse Effect.

(e)           Fees and Expenses.  Payment by the Credit Parties of all fees and
expenses owed by them to the Lender (including reasonable fees and expenses of
counsel).


--------------------------------------------------------------------------------




(f)            Other.  Receipt by the Lender of such other documents,
instruments, agreements or information as reasonably requested by the Lender.

In addition, there shall not have occurred or become known any material adverse
change or any condition or event that could reasonably be expected to result in
a material adverse change in the business, operations, financial condition,
liabilities (contingent or otherwise) or prospects of the Consolidated Group
taken as a whole since the dates of the latest financial information furnished
to the Lender.


5.2           CONDITIONS TO ALL EXTENSIONS OF CREDIT. THE OBLIGATION OF THE
LENDER TO MAKE ANY EXTENSION OF CREDIT HEREUNDER IS SUBJECT TO THE SATISFACTION
OF THE FOLLOWING ADDITIONAL CONDITIONS PRECEDENT ON THE DATE OF MAKING SUCH
EXTENSION OF CREDIT (IN ADDITION TO THE CONDITIONS SET FORTH IN ARTICLE II):

(a)           Representations and Warranties.  The representations and
warranties made by the Borrower and the Parent herein or by the Credit Parties
in any other Credit Documents or which are contained in any certificate
furnished at any time under or in connection herewith shall be true and correct
in all material respects on and as of the date of such Extension of Credit as if
made on and as of the date of such extension or such request, as applicable
(except for those which expressly relate to an earlier specified date).

(b)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date and the application of the proceeds
thereof unless such Default or Event of Default shall have been waived in
accordance with this Agreement.

(c)           Bankruptcy or Insolvency. No Bankruptcy Event shall have occurred
by or with respect to the Borrower, the Parent or any of the Parent’s
Subsidiaries.

(d)           No Material Adverse Effect.  No circumstance, event or condition
shall have occurred or be existing which could reasonably be expected to have a
Material Adverse Effect.

Each request for an Extension of Credit (including extensions) and each
acceptance by the Borrower of an Extension of Credit (including extensions)
shall be deemed to constitute a representation and warranty by the Borrower as
of the date of such Extension of Credit that the applicable conditions in
subsections (a), (b), (c) and (d) of this Section 5.2 have been satisfied.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES

6.1           Reaffirmation and Incorporation. The Borrower and the Parent
hereby jointly and severally confirm that all representations and warranties
made by either of them in the Senior Credit Facility Loan Agreement are, and on
the Effective Date will be, true and correct. All representations and warranties
of the Borrower and the Parent contained in the Senior Credit Facility


--------------------------------------------------------------------------------




Loan Agreement are hereby jointly and severally remade and restated as the date
hereof and are incorporated herein by reference as if fully set forth herein.

6.2           Additional Representations and Warranties. In addition to all
other representations and warranties set forth or incorporated by reference in
this Agreement, the Borrower and the Parent hereby jointly and severally
represent and warrant to the Lender that:

6.2.2            Authorization. Each of the Credit Parties has the corporate or
other necessary organizational power and authority, and the legal right, to
make, deliver and perform the Credit Documents to which it is a party and has
taken all necessary corporate or other action to authorize the execution,
delivery and performance by it of the Credit Documents to which it is a party. 
No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with acceptance of Extensions of Credit or the making of the
guaranties hereunder or with the execution, delivery or performance of any
Credit Documents by the Credit Parties (other than those which have been
obtained, such filings as are required by the SEC and to fulfill other reporting
requirements with Governmental Authorities) or with the validity or
enforceability of any Credit Document against the Credit Parties.

6.2.2            Enforceability.  Each Credit Document to which it is a party
constitutes a legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

6.2.3            No Legal Bar. The execution, delivery and performance of the
Credit Documents, the borrowings hereunder and the use of the Extensions of
Credit will not violate any Requirement of Law or any Contractual Obligation of
any member of the Consolidated Group (except those as to which waivers or
consents have been obtained and those which could not reasonably be expected to
have a Material Adverse Effect), and will not result in, or require, the
creation or imposition of any Lien on any of its respective properties or
revenues pursuant to any Requirement of Law or Contractual Obligation. No member
of the Consolidated Group is in default under or with respect to any of its
Contractual Obligations in any respect which has had or could reasonably be
expected to have a Material Adverse Effect.

6.2.4            No Material Litigation and Disputes. No unsealed litigation or,
to the best knowledge of the Credit Parties, claims, investigation, sealed
litigation or proceeding of or before any arbitrator or Governmental Authority
is pending or, to the best knowledge of the Credit Parties, threatened by or
against, any members of the Consolidated Group or against any of their
respective properties or revenues which (a) relate to the Credit Documents or
any of the transactions contemplated hereby or thereby or (b) if adversely
determined, could, after giving effect to any applicable insurance, reasonably
be expected to have a Material Adverse Effect.


--------------------------------------------------------------------------------



ARTICLE VII


AFFIRMATIVE COVENANTS

So long as this Agreement is in effect or any amounts payable hereunder or under
any other Credit Document shall remain outstanding or any Letter of Credit is
outstanding, and until all of the Commitments hereunder shall have terminated,
the Borrower and the Parent hereby jointly and severally agree to perform,
observe and comply with, or cause to be performed, observed and complied with,
all of the affirmative covenants set forth in Article V of the Senior Credit
Facility Loan Agreement (whether or not the Senior Credit Facility Loan
Agreement shall then be in effect), all of which are incorporated herein by this
reference as if fully set forth herein, In addition, the Borrower and the Parent
hereby jointly and severally agree as follows:

7.1           Further Assurances.  The Credit Parties will, from time to time,
promptly cure any defects or omissions in the execution and delivery of, or the
compliance with this Agreement and the documents signed pursuant to this
Agreement, or the conditions described herein, including the execution and
delivery of additional documents reasonably requested by the Lender.

7.2           Performance of Obligations. The Borrower will pay the Note
according to the reading, tenor and effect thereof and will do and perform every
act and discharge all of the obligations provided to be performed and discharged
under this Agreement and all other Credit Documents to which it is a party at
the time or times and in the manner therein specified.

7.3           Reimbursement of Expenses.  The Borrower and the Parent will pay
all reasonable and customary out-of-pocket expenses incurred by the Lender in
connection with the negotiation and preparation of this Agreement and the other
Credit Documents and the consummation of the transactions herein contemplated,
including all reasonable fees and expenses of the Lender’s counsel. Upon the
occurrence of an Event of Default, the Borrower will, from time to time within
10 days after a request made by the Lender, reimburse the Lender for all amounts
expended, advanced or incurred by the Lender to satisfy any obligation of the
Borrower under this Agreement or any other Credit Documents, or to collect upon
the Note or any of the Obligations, or to enforce the rights of Lender under
this Agreement and any other Credit Documents, which amounts will include all
court costs, bonds, reasonable attorneys’ fees, reasonable fees of auditors and
accountants, and investigation expenses reasonably incurred by the Lender in
connection with any such matters, together with interest at the Default Rate on
each such amount from the date the same is due and payable to the Lender until
the date it is repaid to the Lender.


ARTICLE VIII


NEGATIVE COVENANTS

So long as this Agreement is in effect or any amounts payable hereunder or under
any other Credit Document shall remain outstanding or any Letter of Credit is
outstanding, and until all of the Commitments hereunder shall have terminated,
the Borrower and the Parent hereby jointly and severally agree to perform,
observe and comply with, or cause to be performed, observed and complied with,
all of the negative covenants set forth in Article VI of the Senior Credit
Facility


--------------------------------------------------------------------------------




Loan Agreement (whether or not the Senior Credit Facility Loan Agreement shall
then be in effect), all of which are incorporated herein by this reference as if
fully set forth herein.


ARTICLE IX


EVENTS OF DEFAULT


9.1           EVENTS OF DEFAULT. AN EVENT OF DEFAULT SHALL EXIST UPON THE
OCCURRENCE OF ANY OF THE FOLLOWING SPECIFIED EVENTS (EACH AN “EVENT OF
DEFAULT”):

(a)           Non-Payment. There shall occur:

(i)            a default in the payment when due of principal on any of the
Loans; or

(ii)           a default in the payment when due of any  interest on any of the
Loans, or of any reimbursement obligations arising from drawings under Letters
of Credit, or of any Fees or other amounts owing hereunder, under any of the
other Credit Documents or in connection herewith or therewith, and such default
shall continue unremedied for a period of five days; or

(b)           Other Credit Documents. Any Credit Document shall fail to be in
full force and effect or to give the Lender the rights, powers and privileges
purported to be created thereby, or any Credit Party shall so state in writing;
or

(c)           Representations and Warranties. If any representation, statement,
certificate, schedule or report made or furnished to the Lender by or on behalf
of the Borrower or the Parent shall prove to have been false or erroneous in any
material respect as of the date on which such warranty or representation was
made, or if any warranty shall cease to be complied with in any material
respect;

(d)           Breach of Covenants. If the Borrower or the Parent shall default
in the performance or observance of any of the covenants or agreements contained
or incorporated by reference in Article VII and such default shall continue
unremedied for a period of 30 days after the earlier of (i) the date on which
the Borrower has knowledge of such default or (ii) the date on which the Lender
gives notice of such default to the Borrower, or if the Borrower or the Parent
shall default in the performance or observance of any of the covenants or
agreements contained or incorporated by reference in Article VIII.

(e)           Cross-Default. If any “Event of Default” specified in the Senior
Credit Facility Loan Agreement shall occur or be in existence.


9.2           ACCELERATION; REMEDIES. UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, AND AT ANY TIME THEREAFTER UNLESS AND UNTIL SUCH EVENT OF DEFAULT HAS
BEEN WAIVED BY THE LENDER OR CURED TO THE SATISFACTION OF THE LENDER, THE LENDER
MAY BY WRITTEN NOTICE TO THE BORROWER TAKE ANY OF THE FOLLOWING ACTIONS:


--------------------------------------------------------------------------------




(a)           Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.

(b)           Acceleration.  Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by the Borrower to the Lender hereunder
to be due whereupon the same shall be immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

(c)           Enforcement of Rights.  Enforce any and all rights and interests
created and existing under the Credit Documents and all rights of set-off.

Notwithstanding the foregoing, if an Event of Default relating to a Bankruptcy
Event shall occur with respect to any member of the Consolidated Group, then the
Commitments shall automatically terminate and all Loans, all reimbursement
obligations arising from drawings under Letters of Credit, all accrued interest
in respect thereof, all accrued and unpaid Fees and other indebtedness or
obligations owing to the Lender hereunder by the Borrower automatically shall
immediately become due and payable without the giving of any notice or other
action by the Lender.


9.3           ALLOCATION OF PAYMENTS AFTER EVENT OF DEFAULT. NOTWITHSTANDING ANY
OTHER PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL PAYMENTS RECEIVED BY THE
LENDER IN RESPECT OF THE OBLIGATIONS, WHETHER FROM THE BORROWER, THE PARENT OR
OTHERWISE, MAY BE APPLIED BY THE LENDER TO ANY LIABILITIES, OBLIGATIONS OR
INDEBTEDNESS OF THE BORROWER SELECTED BY THE LENDER IN ITS SOLE AND EXCLUSIVE
DISCRETION.

ARTICLE X

INTENTIONALLY OMITTED

ARTICLE XI

PARENT GUARANTY

11.1         Guaranty. The Parent unconditionally and irrevocably guarantees the
full and punctual payment of all existing and future Obligations of the Borrower
to the Lender arising under or in connection with or evidenced by this Agreement
or any other Credit Document, as and when the same shall become due and payable,
whether at the stated maturity, upon acceleration or otherwise, in accordance
with the terms hereof and thereof. If the Borrower fails to pay when due any
Obligation guaranteed hereby, the Parent unconditionally agrees to cause such
payment to be made punctually as and when the same shall become due and payable,
whether at the stated maturity, upon acceleration or otherwise.


--------------------------------------------------------------------------------




11.2         Guarantee Unconditional.  The obligations of the Parent under this
Article XI are absolute and unconditional. Without limiting the generality of
the foregoing, the obligations of the Parent under this Article XI shall not be
impaired, released, discharged or otherwise affected by:

(i)            any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of the Borrower under this Agreement or any other
Credit Document, by operation of law or otherwise;

(ii)           any modification, amendment or waiver of or supplement to this
Agreement or any Credit Document;

(iii)          any release, impairment or invalidity of any guarantee or other
liability of any other Credit Party or third party for any obligation of the
Borrower under this Agreement or any other Credit Document;

(iv)          any change in the corporate existence, structure or ownership of
the Borrower or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower;

(v)           the existence of any claim, set-off or other rights which the
Parent may have at any time against the Borrower, the Lender or any other
Person, whether or not arising in connection with the Revolving Loans and this
Agreement or any unrelated transaction;

(vi)          any invalidity or unenforceability relating to or against the
Borrower for any reason of this Agreement or any other Credit Document, or any
provision of applicable law or regulation purporting to prohibit the payment by
the Borrower of any amount payable by it under this Agreement or any other
Credit Document; or

(vii)         any other act or omission to act or delay of any kind by the
Borrower, the Lender or any other Person or any other circumstance which might,
but for the provisions of this Section 11.2, constitute a legal or equitable
discharge of the Parent’s obligations under this Article XI.

11.3         Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances.  The Parent’s obligations under this Article XI constitute a
continuing guaranty and shall remain in full force and effect until the
Revolving Commitment shall have been terminated, all Letters of Credit shall
have expired or been terminated, and all amounts payable under this Agreement
and the Credit Documents shall have been indefeasibly paid in full.  If at any
time any amount payable by the Borrower under this Agreement or any other Credit
Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, the
Parent’s obligations under this Article XI with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.


--------------------------------------------------------------------------------




11.4         Waiver.  The Parent irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Borrower or any other Person.

11.5         Subrogation.  If the Parent makes any payment under this Article XI
with respect to the obligations of the Borrower, the Parent shall be subrogated
to the rights of the payee against the Borrower with respect to the portion of
such obligations paid by the Parent; provided that the Parent shall not enforce
any payment by way of subrogation or contribution against the Borrower so long
as any amount payable under this Agreement or any other Credit Document remains
unpaid.

11.6         Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by the Borrower under this Agreement or any other Credit
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
such Credit Document shall nonetheless be payable by the Parent under this
Article XI forthwith on demand by the Lender.

11.7         Successors and Assigns. The guarantee by the Parent under this
Article XI is for the benefit of the Lender, and its successors and assigns.  If
any Revolving Loans, Letters of Credit or other amounts payable under this
Agreement and the other Credit Documents are assigned, the rights under this
Article XI, to the extent applicable to the indebtedness so assigned, shall be
transferred with such indebtedness.

ARTICLE XII

GENERAL PROVISIONS

12.1         Notices. Except as otherwise expressly provided herein, all notices
and other communications shall have been duly given and shall be effective (a)
when delivered, (b) when transmitted via telecopy (or other facsimile device) to
the number set out below, (c) the Business Day following the day on which the
same has been delivered prepaid to a reputable national overnight air courier
service, or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address, or at such other address as such party may
specify by written notice to the other parties hereto:

If to the Borrower:

Helmerich & Payne International Drilling Co.

c/o Helmerich & Payne, Inc.

Utica at Twenty-First

Tulsa, Oklahoma 74114

Fax:   (918) 743-2671

Attn:      Chief Financial Officer

 


--------------------------------------------------------------------------------




with a copy to:

 

Helmerich & Payne International Drilling Co.

c/o Helmerich & Payne, Inc.

Utica at Twenty-First

Tulsa, Oklahoma 74114

Fax:   (918) 743-2671

Attention: General Counsel

If to the Lender:

Bank of Oklahoma, N.A.

Bank of Oklahoma Tower

One Williams Center

Tulsa, Oklahoma  74192

Attn: John M. Tyson, Senior Vice President

Fax:   (918) 280-3366


12.2         RIGHT OF SET-OFF; ADJUSTMENTS. UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, THE LENDER (AND ITS AFFILIATES) IS HEREBY
AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY
LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR
DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY
TIME OWING BY THE LENDER (OR ITS AFFILIATES) TO OR FOR THE CREDIT OR THE ACCOUNT
OF THE BORROWER AGAINST ANY AND ALL OF THE OBLIGATIONS OF THE BORROWER NOW OR
HEREAFTER EXISTING UNDER THIS AGREEMENT, UNDER THE NOTE, UNDER ANY OTHER CREDIT
DOCUMENT OR OTHERWISE, IRRESPECTIVE OF WHETHER THE LENDER SHALL HAVE MADE ANY
DEMAND UNDER HEREUNDER OR THEREUNDER AND ALTHOUGH SUCH OBLIGATIONS MAY BE
UNMATURED AND REGARDLESS OF THE ADEQUACY OF ANY OTHER COLLATERAL SECURING THE
OBLIGATIONS. EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY OBLIGATION THAT THE
LENDER MAY HAVE TO ANY SET-OFF BASED ON THE FAILURE OF THE LENDER TO EXERCISE
ANY RIGHTS THAT IT MAY HAVE WITH RESPECT TO ANY OTHER COLLATERAL PRIOR TO THE
EXERCISE OF ANY SET-OFF. THE LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER AFTER
ANY SUCH SET-OFF AND APPLICATION MADE BY THE LENDER; PROVIDED, HOWEVER, THAT THE
FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND
APPLICATION. THE RIGHTS OF THE LENDER UNDER THIS SECTION 12.2 ARE IN ADDITION TO
OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SET-OFF) THAT THE LENDER
MAY HAVE.


12.3         PARTICIPATING LENDERS.  THE BORROWER UNDERSTANDS THAT ALTHOUGH THE
NOTE AND THE OTHER CREDIT DOCUMENTS NAME THE LENDER AS THE HOLDER THEREOF, THE
LENDER MAY FROM TIME TO TIME SELL PARTICIPATION INTERESTS IN THE LOAN TO ONE OR
MORE OTHER LENDERS, AND THE BORROWER AGREES THAT, SUBJECT TO THE TERMS OF THE
AGREEMENTS OF PARTICIPATION, EACH PARTICIPATING LENDER WILL BE ENTITLED TO RELY
ON THE TERMS OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND WILL BE
ENTITLED TO EXERCISE ANY AND ALL RIGHTS OF SETOFF OR BANKER’S LIEN WITH RESPECT
TO ANY DEPOSITS OR OTHER MONIES OWING BY SUCH PARTICIPATING LENDER TO THE
BORROWER AS FULLY AS IF SUCH PARTICIPATING LENDER HAD BEEN NAMED AS THE HOLDER
OF THE NOTE AND OTHER CREDIT DOCUMENTS.


12.4         NO WAIVER; REMEDIES CUMULATIVE. NO FAILURE OR DELAY ON THE PART OF
THE LENDER IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER OR UNDER ANY
OTHER CREDIT DOCUMENT AND NO COURSE OF DEALING BETWEEN THE LENDER AND ANY OF THE
CREDIT PARTIES SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER OR UNDER ANY OTHER


--------------------------------------------------------------------------------





CREDIT DOCUMENT PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER OR THEREUNDER.  THE RIGHTS AND
REMEDIES PROVIDED HEREIN ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR
REMEDIES WHICH THE LENDER WOULD OTHERWISE HAVE.  NO NOTICE TO OR DEMAND ON ANY
CREDIT PARTY IN ANY CASE SHALL ENTITLE THE CREDIT PARTIES TO ANY OTHER OR
FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES OR CONSTITUTE A
WAIVER OF THE RIGHTS OF THE LENDER TO ANY OTHER OR FURTHER ACTION IN ANY
CIRCUMSTANCES WITHOUT NOTICE OR DEMAND.


12.5         EXPENSES; INDEMNIFICATION.


(A)           REIMBURSEMENT OF EXPENSES. THE BORROWER AGREES TO PAY ON DEMAND
ALL  COSTS AND EXPENSES REASONABLY INCURRED BY THE LENDER IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AND AMENDMENT OF
THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS, AND THE OTHER DOCUMENTS TO BE
DELIVERED HEREUNDER, INCLUDING THE REASONABLE FEES AND EXPENSES OF COUNSEL FOR
THE LENDER WITH RESPECT THERETO AND WITH RESPECT TO ADVISING THE LENDER AS TO
ITS RIGHTS AND RESPONSIBILITIES UNDER THE CREDIT DOCUMENTS. THE BORROWER FURTHER
AGREES TO PAY ON DEMAND ALL COSTS AND EXPENSES REASONABLY INCURRED BY THE
LENDER, IF ANY (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES), IN
CONNECTION WITH THE ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF THE CREDIT DOCUMENTS AND THE OTHER DOCUMENTS TO BE
DELIVERED THEREUNDER.


(B)           INDEMNIFICATION. THE BORROWER AGREES TO INDEMNIFY AND HOLD
HARMLESS THE LENDER AND EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, TRUSTEES, EMPLOYEES, AGENTS, AND ADVISORS (EACH, AN “INDEMNIFIED
PARTY”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES,
COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES, DISBURSEMENTS AND
OTHER CHARGES) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY
INDEMNIFIED PARTY, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY
REASON OF (INCLUDING IN CONNECTION WITH ANY INVESTIGATION, LITIGATION, OR
PROCEEDING AND REGARDLESS OF WHETHER SUCH INDEMNIFIED PARTY IS A PARTY THERETO
OR PREPARATION OF DEFENSE IN CONNECTION THEREWITH) THE CREDIT DOCUMENTS OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE
PROCEEDS OF THE LOANS, EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY,
COST, OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S BAD FAITH,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN THE CASE OF AN INVESTIGATION,
LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS SECTION 12.5
APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION,
LITIGATION OR PROCEEDING IS BROUGHT BY ANY OF THE CREDIT PARTIES, THEIR
RESPECTIVE DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNIFIED PARTY OR ANY
OTHER PERSON OR ANY INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO AND WHETHER
OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. THE BORROWER AGREES
NOT TO ASSERT ANY CLAIM AGAINST THE LENDER, ANY OF THEIR AFFILIATES, OR ANY OF
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, AND
ADVISORS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THE CREDIT DOCUMENTS,
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE
PROCEEDS OF THE LOANS.


--------------------------------------------------------------------------------


 


(C)           SURVIVAL. WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT
OF THE BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE BORROWER
CONTAINED IN THIS SECTION 12.5 SHALL SURVIVE THE REPAYMENT OF THE LOANS, LOC
OBLIGATIONS AND OTHER OBLIGATIONS UNDER THE CREDIT DOCUMENTS AND THE TERMINATION
OF THE COMMITMENTS HEREUNDER.


12.6         AMENDMENTS, WAIVERS AND CONSENTS. NEITHER THIS AGREEMENT NOR ANY
OTHER CREDIT DOCUMENT NOR ANY OF THE TERMS HEREOF OR THEREOF (INCLUDING ANY
CONDITION PRECEDENT TO ANY EXTENSION OF CREDIT SET FORTH IN SECTION 5.1 OR 5.2)
MAY BE AMENDED, CHANGED, WAIVED, DISCHARGED OR TERMINATED UNLESS SUCH AMENDMENT,
CHANGE, WAIVER, DISCHARGE OR TERMINATION IS IN WRITING ENTERED INTO BY, OR
APPROVED IN WRITING BY, THE LENDER AND THE BORROWER.

12.7         Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart for each of the parties hereto.  Delivery by facsimile by
any of the parties hereto of an executed counterpart of this Agreement shall be
as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.

12.8         Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

12.9         Survival. All indemnities set forth herein shall survive the
execution and delivery of this Agreement, the making of the Loans, the issuance
of the Letters of Credit, the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
hereunder, and all representations and warranties made by the Borrower herein
shall survive delivery of the Note and the making of the Loans hereunder.

12.10       Governing Law. THIS AGREEMENT AND, UNLESS OTHERWISE EXPRESSLY
PROVIDED THEREIN, THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OKLAHOMA.


12.11       WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, EACH OF THE
LENDER, THE BORROWER AND THE PARENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


12.12       SEVERABILITY. IF ANY PROVISION OF ANY OF THE CREDIT DOCUMENTS IS
DETERMINED TO BE ILLEGAL, INVALID OR UNENFORCEABLE, SUCH PROVISION SHALL BE
FULLY SEVERABLE AND THE REMAINING PROVISIONS SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL BE CONSTRUED WITHOUT GIVING EFFECT TO THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.


--------------------------------------------------------------------------------




 


12.13       ENTIRE AGREEMENT. THIS AGREEMENT TOGETHER WITH THE OTHER CREDIT
DOCUMENTS REPRESENT THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO, AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, IF ANY,
INCLUDING ANY COMMITMENT LETTERS OR CORRESPONDENCE RELATING TO THE CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN. TO THE EXTENT
THAT THERE IS ANY IRRECONCILABLE CONFLICT OR INCONSISTENCY BETWEEN ANY PROVISION
OF THIS AGREEMENT AND ANY PROVISION OF ANY OTHER CREDIT DOCUMENT, THIS AGREEMENT
SHALL GOVERN AND CONTROL.


12.14       BINDING EFFECT.  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL
BE BINDING ON, AND SHALL INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, THAT WITHOUT THE PRIOR, WRITTEN
CONSENT OF THE LENDER, THE BORROWER WILL NOT ASSIGN OR TRANSFER ANY OF ITS
INTERESTS, RIGHTS OR OBLIGATIONS ARISING OUT OF OR RELATING TO THE LOAN
DOCUMENTS.

12.15       Termination. The term of this Agreement shall be effective until no
Loans, LOC Obligations or any other amounts payable hereunder or under any of
the other Credit Documents shall remain outstanding, no Letters of Credit shall
be outstanding, and all of the Commitments hereunder shall have expired or been
terminated.

12.16       Confidentiality. The Lender agrees to keep (and to cause its
affiliates and its and their respective officers, directors, employees, agents
and advisors to keep) confidential any information furnished or made available
to it by the Credit Parties pursuant to this Agreement that is marked
confidential; provided that nothing herein shall prevent the Lender from
disclosing such information (i) to any Affiliate of the Lender, or any officer,
director, employee, agent, or advisor of the Lender or any Affiliate of the
Lender, (ii) to any other Person if reasonably incidental to the administration
of the credit facility provided herein, (iii) as required by any law, rule, or
regulation, (iv) upon the order of any court or administrative agency or
pursuant to subpoena or other legal process, (v) upon the request or demand of
any regulatory agency or authority, (vi) that is or becomes available to the
public or that is or becomes available to the Lender other than as a result of a
disclosure prohibited by this Agreement, (vii) in connection with any litigation
to which the Lender or any of its Affiliates may be a party, (viii) to the
extent necessary in connection with the exercise of any remedy under this
Agreement or any other Credit Document, (ix) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty has agreed in a writing enforceable by
the Borrower to be bound by the provisions of this Section 12.16) and (x)
subject to provisions the same as those contained in this Section 12.16, to any
actual or proposed participant or assignee.

12.17       First Amended and Restated Credit Agreement.  This First Amended and
Restated Credit Agreement amends and restates the Existing Credit Agreement in
its entirety.  From and after the Effective Date, the credit arrangements
described in the Existing Credit Agreement and herein shall be governed solely
by this Agreement and the documents executed pursuant hereto.


--------------------------------------------------------------------------------




 


IN WITNESS WHEREOF, EACH OF THE PARTIES HERETO HAS CAUSED A COUNTERPART OF THIS
AGREEMENT TO BE DULY EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

BORROWER:

HELMERICH & PAYNE INTERNATIONAL

 

DRILLING CO.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Douglas E. Fears

 

Name:

Douglas E. Fears

 

Title:

Executive Vice President

 

 

 

 

 

 

PARENT:

HELMERICH & PAYNE, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Douglas E. Fears

 

Name:

Douglas E. Fears

 

Title:

Vice President

 

 

 

 

 

 

LENDER:

BANK OF OKLAHOMA, NATIONAL

 

ASSOCIATION

 

 

 

 

 

By:

/s/ John M. Tyson

 

Name:

John M. Tyson

 

Title:

Senior Vice President

 

 

 

 

 


--------------------------------------------------------------------------------